Citation Nr: 1704325	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  13-04 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability. 

2.  Entitlement to an initial compensable rating for a left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1959 to August 1963. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In April 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In April 2015, the Board remanded the issue of entitlement to service connection for a right hearing loss disability to obtain an etiological opinion.  The VA examiner was directed to provide an opinion as to whether it was at least as likely as not that the Veteran's right ear hearing loss disability is caused by or aggravated by his service-connected left ear hearing loss disability.  

In August 2015, the VA examiner opined that there was no evidence that the Veteran sustained noise injuries based on audiograms.  She elaborated that if there was current hearing loss, there was no basis to conclude that the hearing loss was related to service.  A review of medical literature showed that hearing loss from noise injuries occur immediately following exposure.  The VA examiner concluded that there was no scientific basis on which to conclude that the current hearing loss was caused by or the result of the Veteran's military noise exposure.  In November 2015, the VA examiner provided an addendum opinion that reiterated her conclusion that the Veteran's right ear hearing loss disability was not caused by in-service noise exposure.  Most recently, in March 2016, the VA examiner concluded that the Veteran's right ear hearing loss disability was not caused or aggravated by his service-connected left ear hearing loss disability.  

The Board finds that the VA examiner's opinions are inadequate.  With regard to direct service connection, the VA examiner improperly relied upon the delayed onset of the Veteran's right ear hearing loss disability.  In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, even though a hearing disorder may not have been demonstrated at separation, a veteran may still establish service connection for a current hearing disorder by showing he now has a hearing disorder and by submitting evidence that his current hearing disability is related to his active military service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  With regard to the theory of secondary service connection, the VA examiner did not provide any rationale for why the Veteran's right ear hearing loss disability was not caused or aggravated by the service-connected left ear hear loss disability.  Therefore, a remand is necessary to obtain an addendum medical opinion to address the etiology of the Veteran's right ear hearing loss disability.

With regard to the Veteran's claim for an increased evaluation for his service-connected left ear hearing loss disability, the Board must remand this issue as its outcome may be affected by the development that has been ordered regarding the claim of entitlement to service connection for a right ear hearing loss disability.  Further, findings on examination may provide additional information pertinent to the claim for a higher evaluation for his left ear hearing loss.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should refer the Veteran's claims file to an examiner other than the August 2015 VA examiner for a clarifying opinion as to the nature and etiology of right ear hearing loss disability.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including any service treatment records, post-service medical records, and lay assertions.

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should:

(a) Provide an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's right ear hearing loss disability is either caused by or aggravated by his in-service noise exposure.  The VA examiner is directed to concede the Veteran's claimed in-service noise exposure.
(b) If the right ear hearing loss disability was not caused or aggravated by in-service noise exposure, provide an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's right ear hearing loss disability is either caused by, or aggravated by, his service-connected left ear hearing loss disability.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  The examiner should specifically address the results of the Veteran's audiological testing upon separation from service.

2.  After undertaking any other development deemed appropriate, the AOJ will readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court or additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




